CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our reports dated February 8, 2010 relating to the financial statements and financial highlights and to the investment portfolio appearing in Item 6 of the Form N-CSR filing of The Investment Company of America, which appear in such Registration Statement.We also consent to the references to us under the headings "Financial highlights" and "Independent registered public accounting firm" in such Registration Statement. PricewaterhouseCoopers
